SEALE AND BEERS, CPAs PCAOB & CPABREGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form S-1A, Amendment #1, of Global Smoothie Supply, Inc., of our report dated August 14, 2009 on our audit of the financial statements of Global Smoothie Supply, Inc. as of March 31, 2009, December 31, 2008 and December 31, 2007, and the related statements of operations, stockholders’ equity and cash flows for the quarter ended March 31, 2009, and the years ended December 31, 2008 and December 31, 2007, and the reference to us under the caption “Experts.” /s/ Seale and Beers, CPAs Seale and Beers, CPAs
